  6:21-cv-00230-RAW-KEW Document 5 Filed in ED/OK on 08/11/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

DAMION M. ROBINSON,                            )
                                               )
                     Petitioner,               )
                                               )
vs.                                            )        CIV-21-230-RAW-KEW
                                               )
SCOTT CROW, Warden,                            )
                                               )
                     Respondent.               )


                                   OPINION AND ORDER
       Now before the court is Petitioner’s application for a writ of habeas corpus pursuant
to 28 U.S.C. § 2254. It has come to the court’s attention that Petitioner was convicted in
Tulsa County, Oklahoma, which is located within the territorial jurisdiction of the
Nortrhern District of Oklahoma. Therefore, in the furtherance of justice, this matter may
be more properly addressed in that district.
       Accordingly, pursuant to 28 U.S.C. § 2241(d), Petitioner’s application for a writ of
habeas corpus is hereby transferred to the Northern District of Oklahoma for all further
proceedings.
       IT IS SO ORDERED this 11th day of August, 2021.



                                                   _________________________________
                                                   RONALD A. WHITE
                                                   UNITED STATES DISTRICT JUDGE
